Deen, Presiding Judge.
Appellant McGhee was found guilty on three counts of unlawfully entering an automobile. He appealed from this judgment on March 30, 1988, and his case was assigned to the June 1988 calendar of this court. His brief and enumeration of errors were due May 9, 1988. When none had been filed by May 21, this court ordered him to file not later than June 1, 1988. He has failed to file, to request an extension of time, or to communicate with this court in any manner whatsoever.
Rule 27 of the Court of Appeals requires that the enumeration of errors be filed with the Clerk of the Court within twenty days after the case is docketed. No brief, enumeration of errors, or any other documents have been filed, and no effort has been made to prosecute this appeal. Held:
We have examined such material of record as has been made available to us, and we find nothing to indicate that the conviction and sentence of this recidivist offender should not be affirmed.

Judgment affirmed.


Carley and Sognier, JJ., concur.